



COURT OF APPEAL FOR ONTARIO

CITATION:
    Fantl v. Transamerica Life Canada, 2013 ONCA 580

DATE: 20130930

DOCKET: C57067

Laskin, Rosenberg and Goudge JJ.A.

BETWEEN

Joseph Fantl

Appellant/Plaintiff

and

Transamerica Life Canada

Respondent/Defendant

David F. OConnor, J. Adam Dewar, for the appellant

Mary Jane Stitt and Doug McLeod, for the respondent

Heard: September 16, 2013

On appeal from the order of Justice Paul Perell of the
    Superior Court of Justice, dated April 18, 2013.

ENDORSEMENT

[1]

The issues in this case were whether the material in the information
    folder and other surrounding circumstances created either an implied term as to
    the performance of the Can-Am Fund or a collateral contract or warranty to
    found actions for breach of contract. There was no dispute that the
    representations in the folder disclose causes of action in negligent
    misrepresentation. We agree with the thorough reasons of Perell J. and would
    dismiss the appeal.  In light of the governing statutory scheme and the
    contents of the material, especially the warning on the information folders, it
    is plain and obvious that there are no causes of action based on breach of
    contract, other than for the five contracts that contained the express
    performance representation.

[2]

We would also dismiss the application for leave to appeal costs largely
    for the reasons of Perell J. He explained at length why the normal order that
    costs follow the event should not apply in this case and rather that all the
    costs be in the cause. The applicant submits that the motion judge
    misapprehended the facts in relying on the fact that the applicants success
    was limited to claims for certification that were unopposed. We do not agree.
    In that part of the judgment the motion judge was simply setting out the
    submissions of the parties. There is no indication that he relied upon this
    submission in concluding that costs be in the cause. The motion judge had been
    dealing with this case for over four years.  He had a full appreciation of the
    issues. His decision on costs is fair to both parties and reasonable in the
    circumstances.

[3]

If the parties are unable to agree on costs of the appeal, they may make
    brief written submissions within 30 days of receiving these reasons.

John Laskin J.A.

M. Rosenberg J.A.

S.T. Goudge J.A.


